Citation Nr: 1124169	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Education Center


THE ISSUE

Entitlement to additional education benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the U.S. Army from July 1974 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination of the Department of Veterans Affairs (VA) Education Center is Muskogee, Oklahoma.

The appeal is REMANDED to the Arizona Regional Office (RO) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the appellant, in his April 2010 Substantive Appeal to the Board, on VA Form 9, requested a Travel Board hearing to be held at the Phoenix, Arizona Regional Office (RO).

In September 2009, the Phoenix RO sent the appellant a letter in which he was informed that he had been scheduled for a Board videoconference hearing on October 1, 2010.  The notice letter did not inform the appellant that he needed to waive his rights to an "in person" Board hearing or that he had to notify the RO of his acceptance of the videoconference hearing in lieu of a Travel Board hearing.  The RO letter merely stated that, if the appellant did not appear at the scheduled videoconference hearing, his request would be considered withdrawn.  No authority was cited for this statement.

There is no evidence of record to indicate that the appellant responded to the RO letter asking him whether he would attend the videoconference hearing.  There is nothing in the claims file that indicates that the appellant ever accepted the videoconference hearing in lieu of a Travel Board hearing.  Furthermore, the appellant did not appear for the October 1, 2010, videoconference hearing.  

According to 38 C.F.R. § 20.700(e), if an appellant declines to participate in an electronic hearing, the appellant's opportunity to participate in a hearing before the Board shall not be affected.  Since the appellant has not withdrawn his request for a Travel Board hearing, such a hearing should be scheduled.

To ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

Schedule the appellant for a hearing at the RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  Schedule the appellant for a videoconference hearing if and only if he affirmatively accepts a videoconference hearing in lieu of a Travel Board hearing.  In either case, notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

